Citation Nr: 9912116	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-15 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to April 15, 1996 for 
the grant of compensation under the provisions of 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1956.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a June 1998 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO granted compensation under the provisions of 
38 U.S.C.A. § 1151 for Hepatitis C, and assigned an effective 
date of April 15, 1997.

Subsequently, in a September 1998 rating action the RO 
adjudicated the claim of entitlement to an effective date 
prior to April 15, 1997 for the grant of compensation under 
the provisions of 38 U.S.C.A. § 1151.  In making that 
decision the RO considered the provisions of 38 C.F.R. 
§ 3.114, pertaining to the effective date of an award based 
upon a change in the law.  The RO determined that the 
provisions of 38 C.F.R. § 3.114 applied and assigned an 
effective date of April 15, 1996 for the grant of 
compensation under the provisions of 38 U.S.C.A. § 1151.


FINDINGS OF FACT

1.  The veteran was hospitalized at a VA facility from 
November to December 1978, at which time he underwent 
coronary artery bypass surgery requiring a blood transfusion.  
The evidence indicates that the veteran contracted Hepatitis 
C during the course of this VA hospitalization.

2.  On April 15, 1997, the veteran filed a claim of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for the consequences of the surgery performed 
by the VA in 1978.

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for Hepatitis C was granted in June 1998, at 
which time an effective date of April 15, 1997, the date of 
receipt of the claim, was assigned.

4.  Ultimately, the award of compensation under the 
provisions of 38 U.S.C.A. § 1151 was granted by the RO 
effective from April 15, 1996.  

5.  Neither a formal nor informal claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 was filed prior to 
April 15, 1997.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
April 15, 1996 for the grant of compensation under the 
provisions of 38 U.S.C.A. § 1151 due to Hepatitis C, is not 
warranted. 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.114, 3.155, 
3.157, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an effective date prior to April 
15, 1996 should be assigned for the grant compensation for 
hepatitis under the provisions of 38 U.S.C.A. § 1151.  He 
maintains that the effective date should be December 1978, 
because the evidence reflects that he contracted Hepatitis C 
in the course of receiving VA treatment at that time.  He 
maintains that he was never told that he had contracted 
hepatitis until 1990, and was not told that he might be 
entitled to VA benefits until May of 1996.  


Factual Background

On April 15, 1997, the Board received a claim for entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151, 
as a result of heart surgery performed by the VA Medical 
Center (VAMC) in Dallas, Texas.  

The veteran was hospitalized at a VA facility from November 
to December 1978 at which time the veteran underwent cardiac 
catheterization and double saphenous vein aortocoronary 
bypass to the left anterior descending and circumflex 
marginal coronary artery.  On the eighth postoperative day, 
the veteran was discharged home afebrile and in good 
condition.  A discharge diagnosis of coronary artery disease 
with unstable angina pectoris was made.

The veteran was hospitalized in September 1979.  Liver 
function testing was abnormal.  It was noted that the veteran 
did have some residual liver abnormality, presumably due to 
acute viral hepatitis most likely sustained following blood 
transfusions at the time of by-pass surgery.  The summary 
stated that the veteran was seen by a GI consultant who felt 
that there may be further improvement of the liver function 
test and that since this was asymptomatic, the veteran would 
be re-evaluated in four months for follow-up liver studies.  
Diagnoses which included arteriosclerotic heart disease with 
postoperative status saphenous vein aortocoronary by-pass to 
the left anterior descending, first and second diagonal 
circumflex, marginal, right and posterior descending coronary 
arteries, and residuals of recent acute viral hepatitis were 
made.  

The veteran was hospitalized at a VA facility from July to 
August 1988.  The hospitalization summary reflected that the 
left elbow was found to have dysfibrinogenemia, which was 
possibly secondary to previous non-A/non-B hepatitis.  

The veteran was hospitalized at a VA facility from May to 
June 1990.  A needle biopsy performed during that 
hospitalization revealed a histologic diagnosis of advanced 
micronodular cirrhosis.  The discharge diagnoses included 
hepatic encephalopathy and micronodular cirrhosis of the 
liver.

The records revealed that the veteran was hospitalized in 
October 1992.  The hospitalization summary indicated that the 
veteran had a history of viral hepatitis in 1980.  

On April 15, 1997, the veteran filed a claim of entitlement 
to benefits under 38 U.S.C.A. § 1151 for hepatitis contracted 
during heart surgery at a VA medical facility.

The veteran underwent a VA examination in January 1998 to 
include an opinion from the examiner as to whether the 
veteran's claimed hepatitis was incurred secondary to a heart 
operation performed by the VA in 1978.  The examination 
report noted a history of coronary artery bypass grafting in 
1978, as well as a history of several blood transfusions.  
The examiner remarked that by test, the veteran definitely 
had Hepatitis C, which it was explained was transmitted by 
parenteral route like serum or blood transfusion.  The 
examiner noted that the veteran was transfused blood during 
the heart operation of 1978, but could not state whether that 
blood had the Hepatitis C virus.  

By rating action of June 1998, the RO determined that 
resolving reasonable doubt in favor of the veteran, 
compensation under the provisions of 38 U.S.C.A. § 1151 was 
granted for Hepatitis C, effective from April 15, 1997, the 
date of receipt of the claim.  In September 1998, the veteran 
filed a Notice of Disagreement as to the assigned effective 
date.  A Statement of the Case was issued in October 1998.  

By rating action of September 1998, the RO adjudicated the 
claim of entitlement to an effective date prior to April 15, 
1997 for the grant of compensation under the provisions of 
38 U.S.C.A. § 1151.  In making that decision the RO 
considered the provisions of 38 C.F.R. § 3.114, pertaining to 
the effective date of award based upon a change in the law, 
determining that the regulation applied and assigning an 
effective date of April 15, 1996 for the grant of 
compensation under the provisions of 38 U.S.C.A. § 1151.  The 
veteran was advised of that determination in October 1998 and 
filed a substantive appeal that same month, requesting a 
videoconference hearing with a member of the Board.

The veteran and his spouse presented testimony at a 
videoconference hearing held before the undersigned member of 
the Board in March 1999 pertaining to the issue of 
entitlement to the assignment of an effective date prior to 
April 15, 1996 for the grant of compensation under the 
provisions of 38 U.S.C.A. § 1151 for Hepatitis C.  The 
veteran testified that he was initially told that he had 
contracted the Hepatitis C virus in approximately May 1990.  
He stated that he found out as a result of reading a copy of 
his medical records and began treatment for Hepatitis C in 
1990.  The veteran testified that he first became aware that 
he might be entitled to VA benefits due to the hepatitis in 
April 1996, when he and his spouse went to a VA office and 
spoke with a representative.  

Applicable law and Regulations - 38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151 provides that when 
there is no willful misconduct by a veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service connected.  

Historically, the implementing regulation which was in effect 
in 1991, 38 C.F.R. § 3.358(c)(3) (1991), required fault or 
accident on the part of VA.  In Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), the United States Court of Appeals for 
Veterans Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3) 
(1991), a section of the regulation implementing 38 U.S.C. § 
1151 (formerly § 351), on the grounds that that section of 
the regulation, which included an element of fault, did not 
properly implement the statute.  The decision was affirmed by 
the  United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Gardner v. Brown, 5 F.3rd 1456 (Fed. 
Cir. 1993).  

That decision was, likewise, appealed, and in Brown v. 
Gardner, 513 U.S. 115, 115 S.Ct. 552 (1994), the United 
States Supreme Court held that VA's interpretation of 38 
U.S.C. § 1151 as encompassing only additional disability 
resulting from VA negligence or from accidents during 
treatment was unduly narrow.  The Supreme Court found that 
the statutory language of 38 U.S.C.A. § 1151 simply required 
a causal connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that 

Following the Brown v. Gardner decision, 38 U.S.C.A. § 1151 
provides that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  However, the Court further held that not 
every "additional disability" was compensable.  The validity 
of the remainder of 38 C.F.R. § 3.358 was not questioned.  
See Gardner, 115 S.Ct. 552, 556 n.3 (1994):  "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment. . . .VA's action is not the cause of the 
disability in those situations."  In sum, the Supreme Court 
found that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection between VA medical 
treatment and additional disability but that not every 
additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision and were made 
effective from November 25, 1991.  Section (c)(3) of 38 
C.F.R. § 3.358 was amended to remove the "fault" requirement 
which was struck down by the Supreme Court.  38 C.F.R. § 
3.358(c)(1) provides that "[i]t will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith."  Further, 38 
C.F.R. § 3.358(b)(2) provides that compensation will not be 
payable for the continuance or natural progress of disease or 
injuries.  38 C.F.R. § 3.358(c)(3) now provides that 
"[c]ompensation is not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3) compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress. See 
section 422(a) of PL 104-204. The purpose of the amendment 
is, in effect, to overrule the Supreme Court's decision in 
the Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151. In pertinent part, 
§ 1151 is amended as follows:

	"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

	"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

	(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or


	(B) an event not reasonably foreseeable."

Applicable law and Regulations - Effective Dates

Applicable regulations provide that, generally, the effective 
date of an award of compensation based on an original claim, 
a claim reopened after a final disallowance or a claim for 
increase shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400.  The effective date of compensation for disability due 
to VA hospital, medical or surgical treatment (such as claims 
brought under the provisions of 38 U.S.C.A. § 1151) shall be 
the date injury or aggravation was suffered, if the claim was 
received within one year after that date; otherwise, the 
effective date shall be the date of receipt of the claim.  
38 C.F.R. § 3.400(i).

Under the provisions of 38 C.F.R. § 3.151 (1998), when 
claiming entitlement to VA benefits, a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid.  

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  38 C.F.R. § 3.155 (1998).  
Such informal claim must identify the benefit sought.  Id.  

Where VA compensation is awarded or increased pursuant to a 
liberalizing law or a liberalizing VA issue approved by the 
Secretary, the effective date of such award or increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue.  In order to be eligible for a retroactive payment 
under the provisions of this paragraph the evidence must show 
that the claimant met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
law or VA issue and that such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  If a claim is 
reviewed at the request of the claimant more than 1 year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of 1 year prior to the date of 
receipt of such request.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114.

Effective June 12, 1996, 38 C.F.R. § 3.114 was amended to 
encompass a factual situation addressed by the Court of 
Veterans Appeals (Court) in McCay v. Brown, 9 Vet. App. 183 
(1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  The new 
provision does not invalidate any portion of the regulation 
outlined above, but additionally provides that where 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of 38 C.F.R. § 3.114, the evidence must show that 
the claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  62 Fed.Reg. 17706 (1997).

The VA General Counsel has issued two precedent opinions 
which bear upon the instant appeal.  Essentially, O.G.C. 
Prec. 9-94 (March 25, 1994) and O.G.C. Prec. 10-94 (April 25, 
1994) in tandem stand for the proposition that an effective 
date of an award of compensation or pension based upon 
judicial precedents alone may be no earlier than the date of 
receipt of the claim therefor.  However, if an award may be 
predicated upon an administrative issue, such as an amendment 
to a regulation, prompted by a judicial precedent, 38 
U.S.C.A. § 5110(g) should be applied in assigning the 
effective date if to do so would be to the benefit of the 
claimant.

Analysis

The veteran has argued that an effective date prior to April 
15,1996 is warranted for the award of compensation under the 
provisions of 38 U.S.C.A. § 1151.  Specifically, it has been 
argued that an effective date of December 1978 should be 
assigned, the date upon which the evidence reflects that the 
veteran contracted Hepatitis C while under VA treatment. 

In this case, the currently assigned effective date for the 
award of compensation for Hepatitis C under the provisions of 
38 U.S.C.A. § 1151, April 16, 1996, is premised upon a 
finding that a formal claim for benefits was filed on April 
16, 1997 and that upon application of the provisions of 
38 C.F.R. § 3.114, benefits were authorized one year prior to 
that time or on April 16, 1996.  The date upon which payments 
commenced, May 1, 1996 was then reached upon applying the 
provisions of 38 C.F.R. § 3.31, which provide that payment of 
monetary benefits based on an original claim for compensation 
may not be made to an individual for any period before the 
first day of the calendar month following the month in which 
the award or increased award became effective.

There is no evidence which reflects that a formal claim for 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 was filed prior to April 15, 1997, and the 
veteran does no so contend.  Accordingly, the Board is 
required to evaluate the evidence to determine whether an 
informal claim for compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 was filed prior to April 1997.  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
Under 38 C.F.R. § 3.155, an informal claim consists of any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant who is not sui juris.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

There is no evidence in the record, prior to the formal claim 
received by the RO on April 15, 1997, that indicates any 
intent on the part of the veteran to apply for benefits or in 
any way specifically identifies "the benefit sought," (i.e., 
compensation under the provisions of 38 U.S.C.A. § 1151), as 
required by § 3.155(a).  Dunson, supra.  In Brannon v. West, 
12. Vet. App. 32 (1998), the Court observed that while the 
Board must interpret an appellant's submissions broadly, the 
Board is not required to conjure up issues that were not 
raised by the appellant.  The Court has held that an 
appellant must have asserted the claim expressly or 
impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995).  Thus, the Board finds that the VA hospitalization 
reports dated from 1977 until the currently assigned 
effective date of April 1996 do not constitute informal 
claims for entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151.  Moreover, the Board is unable to 
identify an statement or other evidence prior to April 1996 
which meets the regulatory requirements of an informal claim 
for benefits under the provisions of 38 C.F.R. § 3.155.

With respect to the applicability of 38 C.F.R. § 3.157, the 
Court has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation.  In the 
present case, there was no allowance or disallowance of 
compensation under the provisions of 38 U.S.C.A. § 1151 prior 
to the June 1998 rating action in which the RO awarded 
compensation for Hepatitis C under the provisions of 
38 U.S.C.A. § 1151, effective from April 15, 1997, the date 
of receipt of the formal claim for such benefits. Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993); 38 C.F.R. § 3.157 (1993); 
see also Dunson v. Brown, 4 Vet. App. 327, 329-30 (1993).  In 
this case, the VA hospitalization and examination reports 
dated from 1977 until the currently assigned effective date 
of April 1996 do not constitute informal claims under the 
provisions of 38 C.F.R. § 3.157, as the provisions of 
38 C.F.R. § 3.157 apply only to claims for increase or to 
reopen claims which have been previously denied.

Further, the Board notes that in this case, under the 
applicable provisions of 38 C.F.R. § 3.114, there is no basis 
upon which the grant of benefits under the provisions of 
38 U.S.C.A. § 1151 may be effectuated at any point prior to 
April 15, 1996, under the amended liberalizing VA 
regulations, codified at 38 C.F.R. § 3.358, which were 
published on March 16, 1995, and which became effective from 
November 25, 1991.  In March 1995, VA amended the regulatory 
provisions of 38 C.F.R. § 3.358(c)(3) implementing 38 
U.S.C.A. § 1151, in conformance with the Gardner decision.  
The veteran's award of compensation benefits for Hepatitis C 
pursuant to 38 U.S.C.A. § 1151 was based on the amended 
provisions of 38 C.F.R. § 3.358(c)(3).  The Board notes that 
the RO received the veteran's claim on April 15, 1997.  The 
liberalizing amendments were issued in March 1995 and made 
effective from November 25, 1991.  Since the claim was 
received more than one year after the effective date of the 
liberalizing provisions, an effective date one year prior to 
the date of receipt of the veteran's claim is proper.  That 
is, the proper effective date for the award of compensation 
benefits for Hepatitis C, pursuant to 38 U.S.C.A. § 1151, is 
April 15, 1996, one year prior to the date of receipt of the 
veteran's request to reopen his claim.  See 38 U.S.C.A. 
§ 5110(g)

Alternately, as provided under 38 C.F.R. § 3.400(i), the 
effective date of compensation for disability due to VA 
hospital, medical or surgical treatment (such as claims 
brought under the provisions of 38 U.S.C.A. § 1151) may be 
the date injury or aggravation was suffered, if the claim was 
received within one year after that date.  In this case, the 
medical evidence shows that the veteran was hospitalized by 
the VA from November to December 1978 at which time he 
underwent coronary artery bypass surgery.  The evidence 
reflects that during the course of treatment, the veteran 
apparently contracted hepatitis from a blood transfusion.  A 
claim was not filed until April 1997, almost 20 years after 
the hospitalization which resulted in the veteran's 
contracting Hepatitis C.  Therefore under the provisions of 
38 C.F.R. § 3.400(i), the effective date of compensation, had 
the provisions of 38 C.F.R. § 3.114 not been applicable, 
would have been April 15, 1997, the date of receipt of the 
claim, which is the effective date which was originally 
assigned by the RO.

The veteran has also argued that due to lack of information 
or misinformation provided by VA employees, he was not 
advised that he had contracted Hepatitis C as a result of VA 
treatment until many years thereafter, and therefore was not 
advised to file a claim and did not file a claim for such 
benefits until many years thereafter.  The Board notes that 
while it is indeed unfortunate if the veteran may have been 
given incorrect or incomplete information by a VA employee, 
the Court has held "erroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits."  McTighe v. Brown, 7 Vet. App. 29, 30 (1994);  
See, in general, Office of Personnel Management v. Richmond, 
496 U.S. 414, 424 (1990) [the payment of Government benefits 
must be authorized by statute; therefore, erroneous advice 
given by a Government employee cannot be used to estop the 
Government from denying benefits].  See also Schweiker v. 
Hansen, 450 U.S. 785, 788-90 (1991).  The statute in this 
case specifically provides that the effective date is 
contingent upon the date of application.  See Owings v. 
Brown, 8 Vet. App. 17, 23 (1995).  Accordingly, the 
misinformation argument does not provide a basis upon which 
it may be determined that an informal or formal claim for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 was filed prior to April 1997 or that an effective 
date prior to April 1996 is warranted.  

The Board will also address the veteran's assertion that in 
essence an earlier effective date is warranted because the VA 
failed to assist him either by virtue of notifying him of 
failing to notify of possible entitlement to VA benefits or 
failure to assist him in completing an application for such 
benefits.  It is noted that a duty to provide information and 
assistance will arise when VA knows or reasonably should know 
that an individual is potentially eligible for VA benefits.  
See 38 U.S.C.A. § 7722(c) and (d) (West 1991).  Although § 
7722 has been construed as imposing on VA an affirmative 
obligation to provide information to certain individuals, a 
failure to provide such information does not establish a 
basis for an earlier effective date of a subsequent award, 
except insofar as a court or the Secretary may direct 
assignment of an earlier effective date on an equitable 
basis.  See VAOPGCPREC 17-95 (June 21, 1995).  

It is uncontroverted that VA treatment caused severe illness.  
It also appears to be the case that, had a claim for benefits 
under 38 U.S.C.A. § 1151 been filed earlier, such benefits 
would have been awarded earlier.  To some extent, it appears 
that the veteran is raising what amounts to a theory of 
relief couched in equity.  Although cognizant of the 
veteran's arguments, the Board is bound by the law in such 
matters and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith (Edward 
F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].    

In short, VA is not free to award a retroactive effective 
date prior to the date it receives a claim unless there is 
specific statutory authority for such retroactive effective 
date.  In this case, there was specific statutory authority, 
found at 38 U.S.C.A. § 5110(g) under which an effective date 
of April 15, 1996, one year prior to the date of the claim 
received on April 15, 1997 could be assigned; however, in 
this case there is no specific statutory authority under 
which an effective date prior to April 15, 1996 may be 
assigned.  The Board is bound by in its decisions by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c).  

In cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied because of the lack 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, an 
effective date prior to April 15, 1996, is denied. 


ORDER

An effective date earlier than April 15, 1996, for a grant of 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
Hepatitis C is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

